Citation Nr: 1420169	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  10-05 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for an unspecified disability claimed as mental and learning disabilities due to tumors.

2.  Entitlement to service connection for tumors.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1972 to April 1975, and from May 1978 to May 1980.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.


REMAND

Unfortunately, a remand is required for the Veteran's claim of entitlement to service connection for an entitlement to service connection for an unspecified disability claimed as mental and learning disabilities due to tumors.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that assistance would aid in substantiating the claim.  Assistance includes providing the claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran was not provided a VA examination on the claim of entitlement to service connection for an unspecified disability claimed as mental and learning disability due to tumors.  A VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (2013); 38 C.F.R. § 3.159(c)(4) (2013) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement that the evidence of record indicates that the claimed disability or symptoms may be associated with the established event is a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran asserts that he has a mental disability that had its onset during his active service due to a tumor he had removed in service.  A review of the Veteran's service medical records shows that he had a transurethral resection of the bladder to remove tumors in March 1979.  The Veteran has also submitted numerous statements that assert that his mental disability is due to residuals of tumors he had removed during active service.  Therefore, the Board finds that the Veteran is competent and credible to provide evidence that that an event, injury, or disease occurred in service.

The Veteran has also provided consistent statements describing how the tumors have affected his cognitive abilities.  Therefore, the Board concludes that the evidence meets the low threshold of an indication of an association between a low back disability and service.  Because there is no relevant medical nexus opinion associated with the claims file, there is insufficient competent medical evidence to decide the issue of entitlement to service connection for a unspecific condition reported as mental and learning disabilities.  A remand is therefore required to provide an examination to obtain the necessary medical opinion.  38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran also contends that he has residuals of tumors removed during service.  The Board finds that an examination is needed to determine whether there are any current residuals.

Accordingly, the case is REMANDED for the following action:

1.  Request all VA treatment records from VA Medical Center in Buffalo, New York that pertain to the Veteran.

2.  Then, schedule the Veteran for a VA examination by a psychiatrist to determine the nature and etiology of any diagnosed psychiatric or mental disability.  All studies deemed necessary by the examiner shall be performed, and all findings reported in detail.  The examiner must review the claims file and must note that review in the report.  In offering each opinion, the examiner must specifically acknowledge and consider the lay evidence of the Veteran as to the onset and continuity of symptoms since service.  A complete rationale for all opinions expressed should be provided.  The examiner is asked to opine as to the following questions: 

(a)  The examiner must provide a full multiaxial diagnosis pursuant to DSM-IV and must identify whether the Veteran has any diagnosed psychiatric or mental disabilities.

(b)  If the examination results in a psychiatric or mental disability diagnosis, the examiner should opine as to the etiology for each disability and should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each disability had its onset in or is otherwise related to the Veteran's active duty.

(c)  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that any tumor diagnosed in-service caused or aggravated any diagnosed psychiatric or mental disability.

3.  Then, schedule the Veteran for an examination to determine whether it is at least as likely as not (50 percent or greater probability) that there are any current residuals of a transurethral resection of the bladder to remove tumors in March 1979.  The examiner must review the claims file and should note that review in the report.

4.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

